Citation Nr: 0916247	
Decision Date: 04/30/09    Archive Date: 05/07/09

DOCKET NO.  04-11 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for headaches. 


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to July 
1982.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  

The Veteran presented testimony at a Travel Board Hearing 
chaired by the undersigned Veterans Law Judge in September 
2007.  A transcript of this hearing is associated with the 
Veteran's claims folder.

The Board remanded this case in July 2008 for additional 
evidentiary development.  The case has been returned to the 
Board for further appellate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In July 2008, the Board remanded this claim in pertinent part 
to schedule a VA neurological examination to ascertain the 
nature and etiology of his headaches.  As noted in the 
Board's July 2008 remand, it did not appear that the clinical 
record supported a conclusion that the Veteran's headaches 
preexisted service, or that they increased in severity during 
service.  Other than the report at the time of the separation 
examination, the available service medical records are 
negative for complaints or findings concerning headaches.  
The Board found that an additional medical examination was 
necessary in order to properly decide the claim.

It appears that the Tomah VA Medical Center attempted to 
schedule an examination with the Veteran in September 2008.  
The Veteran did not appear for the examination and the RO 
issued a supplemental statement of the case (SSOC) sent in 
January 2009 again denying the Veteran's claim.  In March 
2009, the Veteran's representative sent a letter to the RO 
and indicated that the Veteran did not recall having been 
informed that an examination was scheduled.  The 
representative stated that the Veteran regretted having 
missed the VA examination and was willing to report for 
another one. 

Upon review of the Veteran's claim file, it is unclear 
whether the Veteran ever received any notice notifying him of 
the scheduled examination that the Tomah VA Medical Center.  
There is no documentation in the file showing that the 
Veteran was sent a letter or received a phone call regarding 
the examination.  All that is contained in the file is a VA 
treatment notation from Tomah that the Veteran did not appear 
for his September 2008 examination.  In addition, the Board 
notes that the claims file reflects that the Veteran has 
moved a number of times during the course of this appeal over 
the last few years.  The claims file also reflects that the 
Veteran provided address change notification to VA over this 
period of time.  

The Veteran is advised that "[t]he duty to assist is not 
always a one-way street.  If a Veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Moreover, the Veteran, alone, is responsible to keep 
the RO informed of his current address, and to report any 
change of address in a timely manner.  If he does not do so, 
"there is no burden on the part of the VA to turn up heaven 
and earth to find him."  See Hyson v. Brown, 5 Vet. App. 262, 
265 (1993).

However, in light of the fact that the Veteran has moved a 
number of times during the pendency of the appeal, the lack 
of documentation that the Veteran was properly notified of 
his examination and that the Veteran has stated that he does 
not recall ever being notified of his examination, one 
further attempt to afford him a VA neurological evaluation is 
judged to be in order.  A further remand is required to 
effectuate this examination request.  38 C.F.R. § 3.327 
(2008).

The appellant is hereby reminded that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2008). 

Accordingly, the case is REMANDED for the following action:

1.  Attempt to verify the Veteran's 
current address, including by contacting 
the Veteran by telephone and mail and 
ensure Tomah VA Medical Center (or other 
appropriate VA medical facility) has the 
Veteran's correct address on file.  All 
subsequent correspondence from VA to the 
appellant should be sent to the most 
recently established correct address of 
record and should be documented in the 
claims file.

2.  The Veteran should be afforded a VA 
neurological examination to determine the 
nature and etiology of his headaches.  All 
necessary tests should be performed.  The 
claims folder should be made available to 
the examiner and he/she should review the 
Veteran's entire claims file, service 
treatment records and medical evidence, as 
well as the Veteran's statements and lay 
evidence.  After reviewing the Veteran's 
claims file and examining the Veteran, the 
physician should provide a thorough report 
of the Veteran's current disability.  The 
physician should then provide an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent) that the Veteran's headaches were 
caused by or related to his military 
service in any way.  A thorough and 
complete rationale for all opinions 
expressed should be set forth and the 
report should include a discussion of the 
Veteran's documented medical history, 
statements and assertions.  

3.  Following completion of the above, the 
RO should review the evidence and determine 
whether the Veteran's claim may be granted.  
If not, he and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
N.R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




